Exhibit 10.83

 



EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”), entered into as of June 27, 2017
(the “Effective Date”), is made by and between Aethlon Medical, Inc., a Nevada
corporation (the “Company”), and the undersigned holders of warrants
(collectively, the “Warrant Holders” ) to purchase shares of the Company’s
common stock, par value $.0001 per share (the “Common Stock”) and convertible
notes (the “Notes”), as detailed on Schedule A hereto.

 

WHEREAS, the Company issued Warrants (the “Warrants”) to purchase shares of
Company Common Stock on the dates and in the amounts set forth on Schedule A
hereto to the Warrant Holders; and

 

WHEREAS, the Company agreed to exchange each of the Warrants for 0.75 shares of
Common Stock, as well as to make certain amendments to the terms of the Notes.

 

NOW THEREFORE, in consideration of the covenants and conditions herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1.
EXCHANGE OF EXISTING WARRANTS

 

Effective immediately, the Warrant Holders hereby agree to exchange the Warrants
to the Company in exchange for the number of unregistered shares of Common Stock
(the “Exchange Shares”) as set forth on Schedule A hereto without the payment of
any additional consideration. Upon receipt by the Warrant Holders of the
Exchange Shares, the Warrants shall be deemed cancelled.

 

ARTICLE 2.

AMENDMENTS TO THE NOTES

 

The Expiration Date of the Notes is hereby extended to July 1, 2019. The
Conversion Price of the Notes is hereby reduced from $4.00 to $3.00. Each holder
of a Note (each, a “Noteholder”) agrees to not request any conversions of its
Notes from the date hereof until August 1, 2017 unless if the trading price for
a share of the Company’s Common Stock on such trading day is at least $4.00,
then the Noteholders may effect conversions of the Notes on that trading day
only.

 

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE WARRANT HOLDERS

 

The Warrant Holders each hereby represent and warrant to the Company as follows:

 

Section 3.1. The Warrant Holder represents and warrants that it has good and
marketable title to the Warrants held by the Warrant Holder free and clear of
all liens, charges and encumbrances whatsoever, other than encumbrances by one
or more brokers of the Warrant Holder, which shall terminate upon cancellation,
and encumbrances under federal and state securities laws.

 

 

 

 



 1 

 

 

Section 3.2. The Warrant Holder has the requisite power and authority to enter
into this Agreement. The execution, delivery and performance of this Agreement
by the Warrant Holder and the consummation by it of the transactions
contemplated hereby have been duly authorized, and no further consent or
authorization of the Warrant Holder is required. When executed and delivered by
the Warrant Holder, this Agreement shall constitute a valid and binding
obligation of the Warrant Holder enforceable against the Warrant Holder in
accordance with its terms, except as the enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

Section 3.3. The Warrant Holder is an “accredited investor” (as defined in Rule
501 of Regulation D), and the Warrant Holder has the experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Warrants and the Exchange Shares.

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Warrant Holders as follows:

 

Section 4.1. The Company is a corporation, duly incorporated, validly existing
and in good standing under the laws of the State of Nevada.

 

Section 4.2. The Company has the requisite power and authority to enter into
this Agreement. The execution, delivery and performance of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate or partnership action, and no
further consent or authorization of the Company or its Board of Directors,
stockholders, or partners, as the case may be, is required. When executed and
delivered by the Company, this Agreement shall constitute a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as the enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

Section 4.3. The issuance of the Exchange Shares are duly authorized and, upon
issuance in accordance with the terms of this Agreement, the Exchange Shares
shall be validly issued and free from all preemptive or similar rights, taxes,
liens and charges and other encumbrances with respect to the issue thereof and
the Exchange Shares shall be fully paid and nonassessable with the holders being
entitled to all rights accorded to a holder of Common Stock.

 

Section 4.4. The amendments to the Notes set forth herein shall not in any way
affect the holding period of the Notes or any other securities of the Company
owned by holders of the Notes.

 

 

 

 

 

 

 



 2 

 

 

 

ARTICLE 5
MISCELLANEOUS

 

Section 5.1. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of New York
without reference to conflicts of law provisions of any jurisdiction.

 

Section 5.2. Entire Agreement. This Agreement contains the entire understanding
of the parties to this Agreement with respect to the subject matter hereof and
supersedes all other agreements and understandings between or among any of the
parties with respect to the subject matter hereof. Except as otherwise amended
in this Agreement, the terms of the Notes and Warrants remain as originally
drafted.

 

Section 5.3. Amendment. Any term of this Agreement may be amended or waived only
with the written consent of the Company and the Warrant Holder.

 

Section 5.4. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and permitted transferees, except
as may be expressly provided otherwise herein. Neither party hereto may assign
this Agreement without the prior written consent of the other party, and any
purported assignment without the consent shall be void and without effect.

 

Section 5.5. Invalidity of Provisions. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision, and the parties agree to negotiate, in good
faith, a legal and enforceable substitute provision which most nearly effects
the parties’ intent in entering into this Agreement.

 

Section 5.6. Counterparts. This Agreement may be executed in any number of
counterparts, the combination of which shall be enforceable against the parties
actually executing the counterparts, and all of which together shall constitute
one instrument. Delivery of an executed counterpart signature page to this
Agreement by facsimile or similar electronic transmission will be effective as
delivery of a manually executed counterpart thereof and will be deemed an
original signature for all purposes.

 

 

[The remainder of this page has been intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Exchange
Agreement to be executed as of the date set forth above.

 

 



  AETHLON MEDICAL, INC.                   NAME:   TITLE:    

 

 





[Signature Pages continue]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Exchange
Agreement to be executed as of the date set forth above.

 

 

 

 





  ALPHA CAPITAL ANSTALT                   NAME:   TITLE:    

 

 

 

 

 

[Signature Pages continue]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Exchange
Agreement to be executed as of the date set forth above.

 







  osher capital partners, llc                   NAME:   TITLE:    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 

 

schedule a

 

 

warrants and notes

 

 

 [image_003.jpg]

 



 7 

 







 